Citation Nr: 0625982	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  05-39 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.



REPRESENTATION


Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel




INTRODUCTION

The veteran served in the United States Naval Reserve from 
November 1960 to July 1962 with a period of active duty for 
training from June 25 to July 8, 1961.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Boston, Massachusetts 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By letter dated in May 2006, the veteran's representative 
indicated that the veteran requested a personal hearing at 
the Boston RO regarding his claim.  It is not specifically 
indicated whether the veteran is requesting a hearing before 
the RO or a traveling Veterans Law Judge at the RO.  
Therefore the case must be remanded so that the RO can 
clarify what type of hearing is being requested and then for 
scheduling of such requested hearing.  See 38 C.F.R. § 20.704 
(2005).   

Accordingly, the case is REMANDED for the following actions:

1.	The RO should contact the veteran and 
ask him to clarify whether he wants a 
hearing before the RO or a traveling 
Veterans Law Judge at the Boston RO.  

2.	The veteran should be scheduled for 
the requested appropriate personal 
hearing at the RO.  Appropriate 
notification should be given to the 
veteran, and such notification should 
be documented and associated with the 
veteran's claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


